DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner acknowledges applicants’ arguments in the Response dated December 8, 2020 directed to the Non-Final Office Action dated September 9, 2020.  Claims 1, 3, 5-12, and 14-22 are pending in the application with claims 9 and 20 withdrawn.   Claims 1, 3, 5-8, 10-12, 14-19, and 21-22 are subject to examination as part of this office action.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 5-7, 10-12 14-18, and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over MILLER, US 2015/0301592 A1 (hereinafter Miller).
Regarding Claim 1 (Currently Amended):  Miller discloses a method, at a smart eyewear apparatus, for implementing augmented reality interaction and presentation, comprising:
establishing, by the smart eyewear apparatus, a communication connection with a split-mount device based on a communication protocol (Miller, the computation component 102 may be wirelessly communicatively coupled to the head worn component; for example, the computation component 102 and the head worn component 100 may each include a transmitter, receiver or transceiver (collectively radio) and associated antenna to establish wireless communications there between [0233]); wherein the split-mount device is physically separate from the smart eyewear apparatus (Miller, the augmented reality system 100 may include a distinct computation component (e.g., the processing sub-system 102 as shown in FIGS. 1 and 2), separate from the head worn component (e.g., the optical sub-system 100 as shown in FIGS. 1 and 2) [0230]; [Fig. 1]; [Fig. 2]; and [Fig. 5]); the split-mount device is configured to operate, collect data and process the data according to instruction of the smart eyewear apparatus (Miller, an augmented reality device comprises an optical apparatus to project light associated with one or more virtual objects to be presented to a user, a light probe to capture at least one parameter associated with an ambient light; and a processor to select a light map based at least in part on the at least one captured parameter to modify the one or more virtual objects to be presented to the user [0102]);
obtaining, by the smart eyewear apparatus, multimodal scene information, the multimodal scene information including real scene information (Miller, the right PCBA 604 may be communicatively coupled to one or more right outward facing or world view cameras 628 which are body or head worn [0241]; the left PCBA 602 may be communicatively coupled to one or more left outward facing or world view cameras 654 which are body or head worn [0245]), virtual scene information (Miller, the AR system may maintain coordinates of the real world and/or virtual world [0279]; that particular space has a digital representation in the cloud that can be accessed by any user; this piece of the passable world may contain information about ... information about various avatars that are occupying the space, information about virtual objects and other miscellaneous information [0280]), and user operation information, wherein the user operation information includes at least one of the following:  voice information (Miller, the user interface of the AR system may, for example, be responsive to voice, for instance spoken commands and parameters [0418]), perception information (Miller, the AR system captures a set of data pertaining to the user through the sensors of the AR system; for example, accelerometers, gyroscopes, depth sensors, IR sensors, image-based cameras, etc. may determine a movement of the user relative to the head mounted system [0308]), and touch operation information (Miller, the user interface may be responsive to one or more of a variety of inputs; the user interface of the AR system may, for example, be responsive to hand inputs 1602, for instance: gestures, touch, multi -touch, and/or multiple hand input [0416]);
processing, by the smart eyewear apparatus, the multimodal scene information to generate control information, wherein the control information is configured to control the split-mount device to start operation and collect data (Miller, based on 
transmitting, by the smart eyewear apparatus, the control information to the split-mount device based on the communication protocol (Miller, the PCBAs 602 and 604 are communicatively coupled with the distinct computation component (e.g., belt pack) via one or more ports, connectors and/or paths; for example, the left PCBA 602 may include one or more communications ports or connectors to provide communications (e.g., bi-directional communications) with the belt pack [0246]);
collecting, by the split-mount device, acquired data based on the control information, wherein the acquired data includes at least one of the following: image acquisition data (Miller, the right PCBA 604 may be communicatively coupled to one or more right outward facing or world view cameras 628 which are body or head worn [0241]; the left PCBA 602 may be communicatively coupled to one or more left outward facing or world view cameras 654 which are body or head worn [0245]) and voice acquisition data (Miller, the one or more sensors is a voice-based sensor [0131]; the user interface of the AR system may, for example, be responsive to voice, for instance spoken commands and parameters [0418]);
analyzing, by the split-mount device, the acquired data to generate split-mount feedback data (Miller, the autonomous navigation object 2300a may, in the 
obtaining, by the smart eyewear apparatus, the split-mount feedback data transmitted by the split-mount device based on the communication protocol (Miller, the PCBAs 602 and 604 are communicatively coupled with the distinct computation component (e.g., belt pack) via one or more ports, connectors and/or paths [0246]); 
parsing, by the smart eyewear apparatus, relevant information of the split-mount feedback data, wherein the relevant information includes at least one of the following:  priority information, presentation related information, and parameter information (Miller, the AR system may, in at least some implementations, 
executing, by the smart eyewear apparatus, a business logic based on the relevant information to generate displaying information (Miller, an augmented reality device comprises an optical apparatus to project light associated with one or more virtual objects to be presented to a user, a light probe to capture at least one parameter associated with an ambient light; and a processor to select a light map based at least in part on the at least one captured parameter to modify the one or more virtual objects to be presented to the user [0102]); and
presenting, by the smart eyewear apparatus, an augmented reality effect based on the displaying information (Miller, the optical apparatus 460 in the form of a WRAP apparatus 410 or multiple depth plane 3D display system may, for instance, project images into each eye of a user, either directly or indirectly [0222]).
Miller discloses an augmented reality system comprising a processor to communicate with one or more individual augmented reality display systems to pass a portion of passable world model data to one or more individual augmented reality display systems (Miller [Abstract]).  In one embodiment, the augmented reality system may include a distinct computation component, separate from a body or head worn component (Miller [0230] and [Fig. 2]).  The processing sub-system or computation component 102 may, for example, take the form of the belt pack, which can be convenience coupled to a belt or belt line of pants during use (Miller 
The body or head worn components may include electronics and microdisplays, operable to deliver augmented reality content to the user, for example augmented reality visual and/or audio content (Miller [0234] and [Fig. 2]).  The electronics (e.g., part of 420 in FIGS. 4 and 5) may include various circuits including electrical or electronic components (Miller [0234] and [Fig. 2]).  The various circuits are communicatively coupled to a number of transducers that either deliver augmented reality content, and/or which sense, measure or collect information about the ambient physical environment and/or about a user (Miller [0234] and [Fig. 2]).  While illustrated as employing two PCBAs 602 and 604, the electronics of the body or head worn component may employ other architectures (Miller [0250]).  For example, some implementations may use a fewer or greater number of PCBAs (Miller [0250]).  Also for example, various components or subsystems may be arranged differently than illustrated in FIG. 6 (Miller [0250]).  For example, in some alternative embodiments some of the components illustrated in FIG. 6 as residing on one PCBA may be located on the other PCBA, without loss of generality (Miller [0250]).
Additionally, the augmented reality system may also use remote components because the remote components (e.g., resources that reside on the cloud servers) are typically more computationally powerful than local components (Miller [0275]). 
Thus, it appears that the processing or computation required by the system is distributed between the body/head worn device, the belt pack, and remote servers.  If it is assumed, however, that this conclusion is not explicitly stated, the examiner believes that it would have been obvious to distribute the processing and computation of data among the three components (i.e. the body/head worn device, the belt pack, and remote servers) without impacting the performance of the augmented reality display system.  Anyone who has used virtual reality or 
It would have been obvious to one of ordinary skill in the art to improve the augmented reality system as disclosed by Miller to distribute the processing and computation of data among the three components (i.e. the body/head worn device, the belt pack, and remote servers) in order to minimize the weight of the headset components to allow for comfortable use.

Regarding Claim 3 (Previously Presented):  Miller further discloses wherein presenting the augmented reality effect based on the split-mount feedback data further comprises:
transmitting, by the smart eyewear apparatus, the split-mount feedback data to a control device, wherein the control device is physically detached from the smart eyewear apparatus (Miller, the PCBAs 602 and 604 are communicatively coupled with the distinct computation component (e.g., belt pack) via one or more ports, connectors and/or paths [0246]; the AR system may employ different levels of resolutions for the local components (e.g., computational component 102 such as the belt pack) and remote components (e.g., cloud based computers 280); this is because the remote components (e.g., resources that reside on the cloud servers) are typically more computationally powerful than local components [0275]); and
obtaining, by the smart eyewear apparatus, displaying information of the augmented reality effect generated by the control device through parsing the split-mount feedback data (Miller, the PCBAs 602 and 604 are communicatively coupled with the distinct computation component (e.g., belt pack) via one or more ports, connectors and/or paths [0246]; the AR system may employ different levels of resolutions for the local components (e.g., computational component 102 such as the belt pack) and remote components (e.g., cloud based computers 

Regarding Claim 5 (Previously Presented):  Miller further discloses wherein transmitting the control information to the split-mount device based on the communication protocol, further comprises:
transmitting, by the smart eyewear apparatus, the multimodal scene information to a control device, wherein the control device is physically detached from the smart eyewear apparatus (Miller, the AR system may employ different levels of resolutions for the local components (e.g., computational component 102 such as the belt pack) and remote components (e.g., cloud based computers 280); this is because the remote components (e.g., resources that reside on the cloud servers) are typically more computationally powerful than local components [0275]); and
obtaining, by the smart eyewear apparatus, the control information generated by the control device based on processing the multimodal scene information (Miller, the PCBAs 602 and 604 are communicatively coupled with the distinct computation component (e.g., belt pack) via one or more ports, connectors and/or paths [0246]; the AR system may employ different levels of resolutions for the local components (e.g., computational component 102 such as the belt pack) and remote components (e.g., cloud based computers 280); this is because the remote components (e.g., resources that reside on the cloud servers) are typically more computationally powerful than local components [0275]).

Claim 6 (Previously Presented):  Miller further discloses wherein presenting the augmented reality effect based on the split-mount feedback data, further comprises:
transmitting, by the smart eyewear apparatus to the split-mount device, auxiliary control information for controlling the split-mount device to present an auxiliary effect (Miller, the PCBAs 602 and 604 are communicatively coupled with the distinct computation component (e.g., belt pack) via one or more ports, connectors and/or paths [0246]), wherein the auxiliary effect includes at least one of the following: an auxiliary voice effect, an auxiliary vibration effect (Miller, the AR devices may, for example, include one or more haptic devices or components; the haptic device(s) or component(s) may be operable to provide a tactile sensation to a user [0265]), and an auxiliary visual effect (Miller, FIG. 29 shows a totem according to one illustrated embodiment, which may be used as part of a virtual keyboard 2922 implementation [0457] and [Fig. 29]).

Regarding Claim 7 (Previously Presented):  Miller further discloses wherein establishing the communication connection with the split-mount device based on the communication protocol, comprises:
establishing, by the smart eyewear apparatus, the communication connection with the split-mount device in a wired or wireless manner based on the communication protocol (Miller, computation component 102 may be communicatively tethered to the head worn component via one or more wires or optical fibers via a cable with appropriate connectors; the computation component 102 and the head worn component 100 may communicate according to any of a variety of tethered protocols, for example UBS.RTM., USB2.RTM., USB3.RTM., Ethernet.RTM., Thunderbolt.RTM., Lightning.RTM. protocols [0232]; the computation component 102 may be wirelessly communicatively 

Regarding Claim 10 (Currently Amended):  Miller discloses a method, at a split-mount device, for cooperating to implement augmented reality interaction and presentation, comprising:
establishing, by the split-mount device, a communication connection with a smart eyewear apparatus based on a communication protocol (Miller, the computation component 102 may be wirelessly communicatively coupled to the head worn component; for example, the computation component 102 and the head worn component 100 may each include a transmitter, receiver or transceiver (collectively radio) and associated antenna to establish wireless communications there between [0233]); wherein the split-mount device is physically separate from the smart eyewear apparatus (Miller, the augmented reality system 100 may include a distinct computation component (e.g., the processing sub-system 102 as shown in FIGS. 1 and 2), separate from the head worn component (e.g., the optical sub-system 100 as shown in FIGS. 1 and 2) [0230]; [Fig. 1]; [Fig. 2]; and [Fig. 5]); the split-mount device is configured to operate, collect data and process the data according to instruction of the smart eyewear apparatus (Miller, an augmented reality device comprises an optical apparatus to project light associated with one or more virtual objects to be presented to a user, a light probe to capture at least one parameter associated with an ambient light; and a processor to select a light map based at least in part on the at least one captured 
obtaining, by the smart eyewear apparatus, multimodal scene information, the multimodal scene information including real scene information (Miller, the right PCBA 604 may be communicatively coupled to one or more right outward facing or world view cameras 628 which are body or head worn [0241]; the left PCBA 602 may be communicatively coupled to one or more left outward facing or world view cameras 654 which are body or head worn [0245]), virtual scene information (Miller, the AR system may maintain coordinates of the real world and/or virtual world [0279]; that particular space has a digital representation in the cloud that can be accessed by any user; this piece of the passable world may contain information about ... information about various avatars that are occupying the space, information about virtual objects and other miscellaneous information [0280]), and user operation information, wherein the user operation information includes at least any one of the following: voice information (Miller, the user interface of the AR system may, for example, be responsive to voice, for instance spoken commands and parameters [0418]), perception information (Miller, the AR system captures a set of data pertaining to the user through the sensors of the AR system; for example, accelerometers, gyroscopes, depth sensors, IR sensors, image-based cameras, etc. may determine a movement of the user relative to the head mounted system [0308]), and touch operation information (Miller, the user interface may be responsive to one or more of a variety of inputs; the user interface of the AR system may, for example, be responsive to hand inputs 1602, for instance: gestures, touch, multi -touch, and/or multiple hand input [0416]);
processing, by the smart eyewear apparatus, the multimodal scene information to generate control information, wherein the control information is configured to control the split-mount device to start operation and collect data (Miller, based on captured set of data pertaining to the user (e.g., movement, emotions, direction of movement, speed of movement, physical attributes, movement of body parts relative to the head, etc.) a pose of the sensors (e.g., sensors of the individual AR system) relative to the user may be determined; the pose (e.g., position and orientation) allow the system to determine a point of view from which the movement/set of data was captured such that it can be translated/transformed accurately [0309]);
obtaining, by the split-mount device, the control information transmitted by the smart eyewear apparatus based on the communication protocol (Miller, the PCBAs 602 and 604 are communicatively coupled with the distinct computation component (e.g., belt pack) via one or more ports, connectors and/or paths; for example, the left PCBA 602 may include one or more communications ports or connectors to provide communications (e.g., bi-directional communications) with the belt pack [0246]);
collecting, by the split-mount device, acquired data based on the control information, wherein the acquired data includes at least one of the following: image acquisition data (Miller, the right PCBA 604 may be communicatively coupled to one or more right outward facing or world view cameras 628 which are body or head worn [0241]; the left PCBA 602 may be communicatively coupled to one or more left outward facing or world view cameras 654 which are body or head worn [0245]) and voice acquisition data (Miller, the one or more sensors is a voice-based sensor [0131]; the user interface of the AR system may, 
analyzing, by the split-mount device, the acquired data to generate split-mount feedback data (Miller, the autonomous navigation object 2300a may, in the presence of structure, limit movement that would result in a collision with the structure; for instance, in the presence of a flat wall 2404, the autonomous navigation object 2300a may limit the first virtual object 2400 to movement in a lateral direction (e.g., cannot move into the wall), while allowing the first virtual object 2400 to move in any other directions without limitation; also for example, the autonomous navigation object 2300c may, in the presence of sound 2408, cause the associated first virtual object 2400 to move generally towards a source 2406 of the sound 2408 [0603]; a set of autonomous navigation definitions or objects may be represented arranged as rings about a virtual object (e.g., avatar) and composited together; these can be represented as a state in a state machine, and provide the virtual object to which the autonomous navigation definitions or objects are associated with travel or movement information (e.g., direction, orientation, speed, and/or distance of travel or movement); this provides a time-based method of instructing a virtual object on where to travel, completely behaviorally; in some implementations, an artificial intelligence algorithm may be applied to tune a state to perfection, based just on empirical input data [0605]); 
transmitting, by the split-mount device, the split-mount feedback data to the smart eyewear apparatus based on the communication protocol (Miller, the PCBAs 602 and 604 are communicatively coupled with the distinct computation component (e.g., belt pack) via one or more ports, connectors and/or paths [0246]);
parsing, by the smart eyewear apparatus, relevant information of the split-mount feedback data, wherein the relevant information includes at least one of the following:  priority information, presentation related information, and parameter information (Miller, the AR system may, in at least some implementations, advantageously perform optical flow analysis in hardware by finding features via an image processing unit (IPU), then finding the features frame-by-frame with a general purpose set theoretic processor (GPSTP) [0618]; a GPSTP is a search engine that efficiently finds defined objects. GPSTPs perform a set theoretic search; by way of explanation, a Venn diagram search the combinatorics can be searched in order n, rather than factorial order; the GPSTPs efficiently performs comparisons using set theory to find defined objects [0619]);
executing, by the smart eyewear apparatus, a business logic based on the relevant information to generate displaying information (Miller, an augmented reality device comprises an optical apparatus to project light associated with one or more virtual objects to be presented to a user, a light probe to capture at least one parameter associated with an ambient light; and a processor to select a light map based at least in part on the at least one captured parameter to modify the one or more virtual objects to be presented to the user [0102]); and
presenting, by the smart eyewear apparatus, an augmented reality effect based on the displaying information (Miller, the optical apparatus 460 in the form of a WRAP apparatus 410 or multiple depth plane 3D display system may, for instance, project images into each eye of a user, either directly or indirectly [0222]).
As recited above with respect to claim 1, it would have been obvious to one of ordinary skill in the art to improve the augmented reality system as disclosed by Miller to distribute the processing and computation of data among the three components (i.e. the body/head worn 

Regarding Claim 11 (Currently Amended):  Miller further discloses: 
executing, by the smart eyewear apparatus, the business logic to generate auxiliary control information for controlling the split-mount device to present an auxiliary effect (Miller, the AR system may render the virtual user interface differently in response to selected user interactions; for instance, some user interactions may correspond to selection of a particular submenu, application or function; the AR system may respond to such selection by rendering a new set of virtual interface elements, based at least in part on the selection; for instance, the AR system may render a submenu or a menu or other virtual interface element associated with the selected application or functions; thus, rendering by AR system may be context sensitive [0460]), wherein the auxiliary effect includes at least one of the following:  an auxiliary voice effect, an auxiliary vibration effect (Miller, the AR devices may, for example, include one or more haptic devices or components; the haptic device(s) or component(s) may be operable to provide a tactile sensation to a user [0265]), and an auxiliary visual effect (Miller, FIG. 29 shows a totem according to one illustrated embodiment, which may be used as part of a virtual keyboard 2922 implementation [0457] and [Fig. 29]);
transmitting the auxiliary control information by the smart eyewear apparatus to the split-mount device (Miller, the PCBAs 602 and 604 are communicatively coupled with the distinct computation component (e.g., belt pack) via one or more ports, connectors and/or paths [0246]); and
presenting, by the split-mount device, the auxiliary effect based on the auxiliary control information (Miller, the optical apparatus 460 in the form of a WRAP 

Regarding Claim 12 (Previously Presented):  Miller further discloses wherein establishing the communication connection with the smart eyewear apparatus based on the communication protocol, comprises:
establishing, by the split-mount device, the communication connection with the smart eyewear apparatus in a wired or wireless manner based on the communication protocol (Miller, computation component 102 may be communicatively tethered to the head worn component via one or more wires or optical fibers via a cable with appropriate connectors; the computation component 102 and the head worn component 100 may communicate according to any of a variety of tethered protocols, for example UBS.RTM., USB2.RTM., USB3.RTM., Ethernet.RTM., Thunderbolt.RTM., Lightning.RTM. protocols [0232]; the computation component 102 may be wirelessly communicatively coupled to the head worn component; the radio may be capable of short range communications, and may employ a communications protocol such as BLUETOOTH.RTM., WI-FI.RTM., or some IEEE 802.11 compliant protocol (e.g., IEEE 802.11n, IEEE 802.11a/c) [0233]).

Regarding Claim 14 (Currently Amended):  Miller discloses a method, at a control device, for cooperating to implement augmented reality interaction and presentation, wherein the control device is physically detached from a smart eyewear apparatus, the method comprising:
establishing, by a split-mount device, a communication connection with the smart eyewear apparatus based on a communication protocol (Miller, the computation 
obtaining, by the split-mount device, control information transmitted by the smart eyewear apparatus based on the communication protocol, wherein the control information is configured to control the split-mount device to start operationlTen and collect data (Miller, the PCBAs 602 and 604 are communicatively coupled with the distinct computation component (e.g., belt pack) via one or more ports, connectors and/or paths; for example, the left PCBA 602 may include one or more communications ports or connectors to provide communications (e.g., bi-directional communications) with the belt pack [0246]);
collecting, by the split-mount device, acquired data based on the control information, wherein the acquired data includes at least one of the following:  image acquisition data (Miller, the right PCBA 604 may be communicatively coupled to one or more right outward facing or world view cameras 628 which are body or head worn [0241]; the left PCBA 602 may be communicatively coupled to one or more left outward facing or world view cameras 654 which are body or head worn [0245]) and voice acquisition data (Miller, the one or more sensors is a voice-based sensor [0131]; the user interface of the AR system may, for example, be responsive to voice, for instance spoken commands and parameters [0418]);
analyzing, by the split-mount device, the acquired data to generate split-mount feedback data (Miller, the autonomous navigation object 2300a may, in the presence of structure, limit movement that would result in a collision with the structure; for instance, in the presence of a flat wall 2404, the autonomous navigation object 2300a may limit the first virtual object 2400 to movement in a lateral direction (e.g., cannot move into the wall), while allowing the first virtual object 2400 to move in any other directions without limitation; also for example, the autonomous navigation object 2300c may, in the presence of sound 2408, cause the associated first virtual object 2400 to move generally towards a source 2406 of the sound 2408 [0603]; a set of autonomous navigation definitions or objects may be represented arranged as rings about a virtual object (e.g., avatar) and composited together; these can be represented as a state in a state machine, and provide the virtual object to which the autonomous navigation definitions or objects are associated with travel or movement information (e.g., direction, orientation, speed, and/or distance of travel or movement); this provides a time-based method of instructing a virtual object on where to travel, 
transmitting, by the split-mount device, the split-mount feedback data to the smart eyewear apparatus (Miller, the PCBAs 602 and 604 are communicatively coupled with the distinct computation component (e.g., belt pack) via one or more ports, connectors and/or paths [0246]);
transmitting, by the smart eyewear apparatus, the split-mount feedback data to the control device (Miller, the PCBAs 602 and 604 are communicatively coupled with the distinct computation component (e.g., belt pack) via one or more ports, connectors and/or paths [0246]; the AR system may employ different levels of resolutions for the local components (e.g., computational component 102 such as the belt pack) and remote components (e.g., cloud based computers 280); this is because the remote components (e.g., resources that reside on the cloud servers) are typically more computationally powerful than local components [0275]);
obtaining, by the control device, the split-mount feedback data transmitted by the smart eyewear apparatus (Miller, the PCBAs 602 and 604 are communicatively coupled with the distinct computation component (e.g., belt pack) via one or more ports, connectors and/or paths [0246]; the AR system may employ different levels of resolutions for the local components (e.g., computational component 102 such as the belt pack) and remote components (e.g., cloud based computers 280); this is because the remote components (e.g., resources that reside on the cloud servers) are typically more computationally powerful than local components [0275]);
parsing, by the control device, relevant information of the split-mount feedback data (Miller, based on captured set of data pertaining to the user (e.g., movement, emotions, direction of movement, speed of movement, physical attributes, movement of body parts relative to the head, etc.) a pose of the sensors (e.g., sensors of the individual AR system) relative to the user may be determined; the pose (e.g., position and orientation) allow the system to determine a point of view from which the movement/set of data was captured such that it can be translated/transformed accurately [0379]), wherein the relevant information includes at least one of the following: priority information (Miller, the strength of response or action of an autonomous navigation definition or object may be represented as a potential field; for example, a potential field may define a tendency to attract or repel an avatar; for instance, the AR system may establish a convention in which a positive potential field attracts an avatar, while a negative potential repels an avatar; alternatively, the convention may be that a positive potential field repels an avatar, while a negative potential attracts an avatar [0599]), presentation related information (Miller, the strength of response or action of an autonomous navigation definition or object may be represented as a potential field; for example, a potential field may define a tendency to attract or repel an avatar; for instance, the AR system may establish a convention in which a positive potential field attracts an avatar, while a negative potential repels an avatar; alternatively, the convention may be that a positive potential field repels an avatar, while a negative potential attracts an avatar [0599]; based on this information, the AR system may determine a set of parameters related to the user's movement (e.g., through vectors) and animate a desired avatar with the calculated movement [0379]), and parameter information (Miller, based on this information, the AR system may determine a set of 
executing, by the control device, a business logic based on the relevant information of the split-mount feedback data to generate displaying information of an augmented reality effect (Miller, any similar method may be used to animate an avatar to mimic the movement of the user [0310]); and
transmitting, by the control device, the displaying information to the smart eyewear apparatus (Miller, the PCBAs 602 and 604 are communicatively coupled with the distinct computation component (e.g., belt pack) via one or more ports, connectors and/or paths [0246]; the AR system may employ different levels of resolutions for the local components (e.g., computational component 102 such as the belt pack) and remote components (e.g., cloud based computers 280); this is because the remote components (e.g., resources that reside on the cloud servers) are typically more computationally powerful than local components [0275]); and
presenting, by the smart eyewear apparatus, the augmented reality effect based on the displaying information (Miller, the optical apparatus 460 in the form of a WRAP apparatus 410 or multiple depth plane 3D display system may, for instance, project images into each eye of a user, either directly or indirectly [0222]).
As recited above with respect to claim 1, it would have been obvious to one of ordinary skill in the art to improve the augmented reality system as disclosed by Miller to distribute the processing and computation of data among the three components (i.e. the body/head worn device, the belt pack, and remote servers) in order to minimize the weight of the headset components to allow for comfortable use.

Claim 15 (Previously Presented):  Miller further discloses:
obtaining, by the control device, multimodal scene information transmitted by the smart eyewear apparatus, wherein the multimodal scene information includes real scene information (Miller, the right PCBA 604 may be communicatively coupled to one or more right outward facing or world view cameras 628 which are body or head worn [0241]; the left PCBA 602 may be communicatively coupled to one or more left outward facing or world view cameras 654 which are body or head worn [0245]), virtual scene information (Miller, the AR system may maintain coordinates of the real world and/or virtual world [0279]; that particular space has a digital representation in the cloud that can be accessed by any user; this piece of the passable world may contain information about ... information about various avatars that are occupying the space, information about virtual objects and other miscellaneous information [0280]), and user operation (Miller, embodiments provide for various virtual user interface constructions and/or user input modalities, for example via gestures [0008]; the user interface of the AR system may, for example, be responsive to voice, for instance spoken commands and parameters [0418]; the AR system captures a set of data pertaining to the user through the sensors of the AR system; for example, accelerometers, gyroscopes, depth sensors, IR sensors, image-based cameras, etc. may determine a movement of the user relative to the head mounted system [0308]; the user interface may be responsive to one or more of a variety of inputs; the user interface of the AR system may, for example, be responsive to hand inputs 1602, for instance: gestures, touch, multi -touch, and/or multiple hand input [0416]) information obtained by the smart eyewear apparatus (Miller, the left PCBA 602 may also include one or more sensors or transducers which detect, measure, capture or otherwise sense information about an ambient 
processing, by the control device, the multimodal scene information to generate the control information (Miller, based on captured set of data pertaining to the user (e.g., movement, emotions, direction of movement, speed of movement, physical attributes, movement of body parts relative to the head, etc.) a pose of the sensors (e.g., sensors of the individual AR system) relative to the user may be determined; the pose (e.g., position and orientation) allow the system to determine a point of view from which the movement/set of data was captured such that it can be translated/transformed accurately [0309]); and
transmitting, by the control device, the control information to the smart eyewear apparatus (Miller, the PCBAs 602 and 604 are communicatively coupled with the distinct computation component (e.g., belt pack) via one or more ports, connectors and/or paths [0246]; the AR system may employ different levels of resolutions for the local components (e.g., computational component 102 such as the belt pack) and remote components (e.g., cloud based computers 280); this is because the remote components (e.g., resources that reside on the cloud servers) are typically more computationally powerful than local components [0275]).

Regarding Claim 16 (Previously Presented):  Miller further discloses: 
obtaining, by the control device, the touch operation information of a user on the control device (Miller, the user interface may be responsive to one or more of a variety of inputs; the user interface of the AR system may, for example, be responsive to hand inputs 1602, for instance: gestures, touch, multi -touch, and/or multiple hand input [0416]); 
wherein processing the multimodal scene information to generate the control information, and transmitting the control information to the smart eyewear apparatus, comprises: 
comprehensively processing, by the control device, the multimodal scene information and the touch operation information of the user on the control device so as to generate the control information (Miller, based on captured set of data pertaining to the user (e.g., movement, emotions, direction of movement, speed of movement, physical attributes, movement of body parts relative to the head, etc.) a pose of the sensors (e.g., sensors of the individual AR system) relative to the user may be determined; the pose (e.g., position and orientation) allow the system to determine a point of view from which the movement/set of data was captured such that it can be translated/transformed accurately [0309]), and transmitting, by the control device, the control information to the smart eyewear apparatus (Miller, the PCBAs 602 and 604 are communicatively coupled with the distinct computation component (e.g., belt pack) via one or more ports, connectors and/or paths [0246]; the AR system may employ different levels of resolutions for the local components (e.g., computational component 102 such as the belt pack) and remote components (e.g., cloud based computers 280); this is because the remote components (e.g., resources that reside on the cloud servers) are typically more computationally powerful than local components [0275]).

Regarding Claim 17 (Previously Presented):  Miller further discloses: 
establishing, by the control device, a communication connection with the smart eyewear apparatus in a wired or wireless manner (Miller, computation component 102 may be communicatively tethered to the head worn component 

Regarding Claim 18 (Previously Presented):  Miller further discloses a non-transitory computer readable storage medium, including computer code, which, when being executed, causes the method according to claim 1 to be executed (Miller, when logic is implemented as software and stored in memory, logic or information can be stored on any computer-readable medium for use by or in connection with any processor-related system or method [0640]).

Regarding Claim 19 (Previously Presented):  Miller further discloses a non-transitory computer readable storage medium, including computer code, which, when being executed, causes the method according to claim 8 to be executed (Miller, when logic is implemented as software and stored in memory, logic or information can be stored on any computer-readable medium for use by or in connection with any processor-related system or method [0640]).

Regarding Claim 21 (Previously Presented):  Miller further discloses a non-transitory computer readable storage medium, including computer code, which, when being executed, causes the method according to claim 10 to be executed (Miller, when logic is implemented as 

Regarding Claim 22 (Previously Presented):  Miller further discloses a non-transitory computer readable storage medium, including computer code, which, when being executed, causes the method according to claim 14 to be executed (Miller, when logic is implemented as software and stored in memory, logic or information can be stored on any computer-readable medium for use by or in connection with any processor-related system or method [0640]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Siliski et al., US 2011/0098918 A1 (hereinafter Siliski).

Regarding Claim 8 (Currently Amended):  Miller discloses a method, at a smart eyewear apparatus, for implementing augmented reality interaction and presentation in driving monitoring of a vehicle, comprising:
establishing, by the smart eyewear apparatus, a communication connection with a driving monitor split-mount device provided in the vehicle based on a communication protocol (Miller, the computation component 102 may be wirelessly communicatively coupled to the head worn component; for example, the computation component 102 and the head worn component 100 may each include a transmitter, receiver or transceiver (collectively radio) and associated antenna to establish wireless communications there between [0233]; location in the world (e.g., home, office, car, street) [0413]); wherein the driving monitor split-mount device is physically separate from the smart eyewear apparatus (Miller, the augmented reality system 100 may include a distinct computation component (e.g., the processing sub-system 102 as shown in FIGS. 1 and 2), separate from the head worn component (e.g., the optical sub-system 100 as shown in FIGS. 1 and 2) [0230]; [Fig. 1]; [Fig. 2]; and [Fig. 5]); the driving monitor 
generating, by the smart eyewear apparatus, control information for controlling operation of the driving monitor split-mount device based on user interaction(Miller, based on captured set of data pertaining to the user (e.g., movement, emotions, direction of movement, speed of movement, physical attributes, movement of body parts relative to the head, etc.) a pose of the sensors (e.g., sensors of the individual AR system) relative to the user may be determined; the pose (e.g., position and orientation) allow the system to determine a point of view from which the movement/set of data was captured such that it can be translated/transformed accurately [0309]), wherein the control information is configured to control the driving monitor split-mount device to start operation and collect data (Miller, the right PCBA 604 may be communicatively coupled to one or more right outward facing or world view cameras 628 which are body or head worn [0241]; the left PCBA 602 may be communicatively coupled to one or more left outward facing or world view cameras 654 which are body or head worn [0245]), the control information includes at least one of the following: real-time positioning control information configured to start real-time positioning of the vehicle (Miller, The AR system may render virtual content locked to various reference frames, as discussed above; for example, where the AR system includes a head worn component, a view locked (HUD) reference 
transmitting, by the smart eyewear apparatus, the control information to the driving monitor split-mount device based on the communication protocol (Miller, the PCBAs 602 and 604 are communicatively coupled with the distinct computation component (e.g., belt pack) via one or more ports, connectors and/or paths; for example, the left PCBA 602 may include one or more communications ports or connectors to provide communications (e.g., bi-directional communications) with the belt pack [0246]);
performing, by the driving monitor split-mount device, the operation based on the control information (Miller, the strength of response or action of an autonomous navigation definition or object may be represented as a potential field; for example, a potential field may define a tendency to attract or repel an avatar; for instance, the AR system may establish a convention in which a positive potential field attracts an avatar, while a negative potential repels an avatar; alternatively, the convention may be that a positive potential field repels an avatar, while a negative potential attracts an avatar [0599]), wherein the operation includes at least one of the following: real-time positioning of the vehicle (Miller, The AR system may render virtual content locked to various reference frames, as discussed above; for example, where the AR system includes a head worn component, a view locked (HUD) reference frame may be useful [0373]), location in the world (e.g., home, office, car, street) [0413]) real-time video recording of 
obtaining, by the driving monitor split-mount device, vehicle driving information including at least one of the following: velocity information of the vehicle (Miller, the AR system can drive inferential avatar rendering in a manner similar to driving a character in multi-player online games; the resulting avatar may be rendered with the appearance of a game character (e.g., animation), walking around in a virtual world; in that implementation, the only data coming from the user associated with the avatar is velocity [0573]), rotating speed of wheels of the vehicle, barrier information around the vehicle (Miller, there may be a first virtual object 2400 which is moving in a virtual space or environment 2402; the virtual space or environment 2402 may include a wall 2404, which may be either a virtual or a physical object [0601]), pedestrian information around the vehicle, and landmark information around the vehicle (Miller, the map points corresponding to one or more real objects are used to construct a map of the real world; in one or more embodiments, the method further comprises recognizing one or more objects of the real world based on the map points [0026]);
generating, by the driving monitor split-mount device, split-mount feedback data, wherein the split-mount feedback data includes the vehicle driving information (Miller, any similar method may be used to animate an avatar to mimic the movement of the user [0310]);
obtaining, by the smart eyewear apparatus, the split-mount feedback data transmitted by the driving monitor split-mount device based on the communication protocol (Miller, the PCBAs 602 and 604 are communicatively coupled with the distinct computation component (e.g., belt pack) via one or more ports, connectors and/or paths [0246]); 
parsing, by the smart eyewear apparatus, relevant information of the split-mount feedback data, wherein the relevant information includes at least one of the following:  priority information, presentation related information, and parameter information (Miller, the AR system may, in at least some implementations, advantageously perform optical flow analysis in hardware by finding features via an image processing unit (IPU), then finding the features frame-by-frame with a general purpose set theoretic processor (GPSTP) [0618]; a GPSTP is a search engine that efficiently finds defined objects. GPSTPs perform a set theoretic search; by way of explanation, a Venn diagram search the combinatorics can be searched in order n, rather than factorial order; the GPSTPs efficiently performs comparisons using set theory to find defined objects [0619]);
executing, by the smart eyewear apparatus, a business logic based on the relevant information to generate displaying information (Miller, an augmented reality device comprises an optical apparatus to project light associated with one or more virtual objects to be presented to a user, a light probe to capture at least one parameter associated with an ambient light; and a processor to select a light map based at least in part on the at least one captured parameter to modify the one or more virtual objects to be presented to the user [0102]):  wherein the displaying information includes displaying key navigation information of the vehicle, prompting barrier information or pedestrian information around the vehicle (Miller, there may be a first virtual object 2400 which is moving in a virtual space or environment 2402; the virtual space or environment 2402 may include a wall 2404, which may be either a virtual or a physical object [0601]); the business logic includes priority, presentation attribute and presentation parameter of the displaying information (Miller, the AR system may employ different levels of resolutions for the local components (e.g., computational component 102 such as 
performing, by the smart eyewear apparatus, the business logic (Miller, any similar method may be used to animate an avatar to mimic the movement of the user [0310]) and presenting an augmented reality effect based on the business logic and the displaying information (Miller, the optical apparatus 460 in the form of a WRAP apparatus 410 or multiple depth plane 3D display system may, for instance, project images into each eye of a user, either directly or indirectly [0222]), wherein the augmented reality effect includes at least one of the following:  displaying key navigation information of the vehicle, and prompting barrier information or pedestrian information around the vehicle (Miller, the AR system may use artificial intelligence to steer the first virtual object 2400 toward a target, for example the source 2406 of the sound 2408 in the virtual space or environment 2402 which includes the wall 2404, while avoiding collisions with the wall 2404 [0601]).
Miller fails to explicitly disclose 
opening, by the smart eyewear apparatus, a navigation application of the vehicle according to a user instruction.

opening, by the smart eyewear apparatus, a navigation application of the vehicle according to a user instruction (Siliski, a device may be programmed to recognize the presence of electrical power when it is physically docked and, as a result of such recognition, to then begin a process of determining a sock type for the dock (e.g., music dock, car dock, etc.); a similar action may occur for a car dock, but alternatively or in addition, a navigation application may be launched automatically and may display a map or other visual indication of the user's current location (as determined, e.g., from a sensor unit on the device that includes GPS functionality) and may receive input for a destination location, in manners described above and below, so as to automatically begin providing to a user turn-by-turn directions or other navigational instructions [0060]).
Miller discloses an augmented reality system comprising a processor to communicate with one or more individual augmented reality display systems to pass a portion of passable world model data to one or more individual augmented reality display systems (Miller [Abstract]).  In one embodiment, the augmented reality system may include a distinct computation component, separate from a body or head worn component (Miller [0230] and [Fig. 2]).  The processing sub-system or computation component 102 may, for example, take the form of the belt pack, which can be convenience coupled to a belt or belt line of pants during use (Miller [0230] and [Fig. 2]).  Alternatively, the computation component 102 may, for example, take the form of a personal digital assistant or smartphone type device (Miller [0230] and [Fig. 2]).  There is no explicit mention of opening a navigation application.
Siliski teaches a computer-implemented navigational method includes transmitting, from a mobile computing device to a computer server system, data that can be used to determine a start point and an end point of a trip (Siliski [Abstract]).  In one embodiment, Siliski teaches where a user docks a device to a car dock, which causes the device to launch a navigation 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to combine the augmented reality system as disclosed by Miller to allow the user to dock a device to a car dock which launches a navigation application as taught by Siliski in order to easily access navigation assistance while traveling in a vehicle.
Additionally, the body or head worn components may include electronics and microdisplays, operable to deliver augmented reality content to the user, for example augmented reality visual and/or audio content (Miller [0234] and [Fig. 2]).  The electronics (e.g., part of 420 in FIGS. 4 and 5) may include various circuits including electrical or electronic components (Miller [0234] and [Fig. 2]).  The various circuits are communicatively coupled to a number of transducers that either deliver augmented reality content, and/or which sense, measure or collect information about the ambient physical environment and/or about a user (Miller [0234] and [Fig. 2]).  While illustrated as employing two PCBAs 602 and 604, the electronics of the body or head worn component may employ other architectures (Miller [0250]).  For example, some implementations may use a fewer or greater number of PCBAs (Miller [0250]).  Also for example, various components or subsystems may be arranged differently than illustrated in FIG. 6 (Miller [0250]).  For example, in some alternative embodiments some of the components illustrated in FIG. 6 as residing on one PCBA may be located on the other PCBA, without loss of generality (Miller [0250]).
The augmented reality system may also use remote components because the remote components (e.g., resources that reside on the cloud servers) are typically more computationally powerful than local components (Miller [0275]). 

It would have been obvious to one of ordinary skill in the art to improve the augmented reality system as disclosed by Miller to distribute the processing and computation of data among the three components (i.e. the body/head worn device, the belt pack, and remote servers) in order to minimize the weight of the headset components to allow for comfortable use.

Regarding Claim 19 (Previously Presented):  Miller further discloses a non-transitory computer readable storage medium, including computer code, which, when being executed, causes the method according to claim 8 to be executed (Miller, when logic is implemented as software and stored in memory, logic or information can be stored on any computer-readable medium for use by or in connection with any processor-related system or method [0640]).

Response to Arguments
Applicant's arguments filed December 8, 2020 have been fully considered but they are not persuasive. 
As best understood by the examiner, based on the discussion with applicant’s attorney on January 6, 2020, applicant’s arguments are mainly directed to the linking between online information and offline information.  Miller discloses an augmented reality display system made up of an optical sub-system and a processing sub-system (Miller [0218]; [Fig. 1]; and [Fig. 2]).  
As an additional comment, the claim language is confusing and uses terms in ways that are not clear.  Specifically, the use of the terms “smart eyewear apparatus” and “split-mount device” are not clearly described in the specification and it is not clear what these elements do.  During the interview on January 6, 2020, it appears that the “smart eyewear apparatus” may be comparable to the belt pack in Miller, whereas the “split-mount device” is comparable to the optical sub-system of Miller.  This appears to be the opposite of what the names of the claim element suggests.  The figures don’t provide much clarification since the Figures 1-3 merely recite generic devices (e.g., “first device”, “second device”) without providing any suggestion of what these devices might be, making it difficult to understand exactly what applicant is trying to claim.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147.  The examiner can normally be reached on M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WERNER G GARNER/            Primary Examiner, Art Unit 3715